Citation Nr: 1426803	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for a right shoulder disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for status post lateral reconstruction of the left ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Costello, Patrick, Counsel



INTRODUCTION

The Veteran served on active duty from February 1995 to March 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, but was subsequently transferred to the Montgomery, Alabama, RO.  The record shows that the claim was remanded in April 2012 and November 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination for her shoulder disability took place in January 2010.  Her most recent VA examination for the ankle disability took place in December 2010.  After the Board's most recent remand, the Veteran's spouse submitted a letter indicating that both disabilities had increased in severity since the last examinations.  The Veteran is entitled to new examinations.  Snuffer v. Gober, 10 Vet App 400 (1997)

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of the right shoulder disorder and left ankle disabilities.  The examiner should note review of the claims folder.  

The examiner should report the ranges of right shoulder and left ankle motion in degrees.  Additionally, the examiner should determine whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range of motion lost in degrees.  These specific findings are required by VA regulations as interpreted by court decisions.  

2.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is advised that failure, without good cause, to attend the scheduled VA examinations may result in denial of the claims.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

